 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                     UNITED STATES DISTRICT COURT
14                   CENTRAL DISTRICT OF CALIFORNIA
15 MICHAEL K. HAMRA, as trustee on     Case No. 2:18-cv-06262-CAS-GJSx
16 behalf of the SAM F. HAMRA, JR. AND
   JUNE S. HAMRA IRREVOCABLE
17 TRUST,                              [PROPOSED] ORDER GRANTING
                                       STIPULATED PROTECTIVE
18                                     ORDER
                   Plaintiff,
19
   v.                                  [Discover matter referred to Magistrate
20                                     Judge Gail Standish]
   TRANSAMERICA LIFE INSURANCE
21 COMPANY, a corporation; and DOES 1-
   30;
22                                     Complaint Filed: July 19, 2018
                   Defendants.
23
24
25
26
27
28
1    1.    PURPOSES AND LIMITATIONS/GOOD CAUSE STATEMENT
2          Discovery in this action is likely to involve production of confidential and
3    proprietary actuarial, business, technical, private, and financial information by
4    Plaintiff Michael K. Hamra, as trustee on behalf of the Sam F. Hamra, Jr. and June
5    S. Hamra Irrevocable Trust (“Plaintiff”) and Defendant Transamerica Life
6    Insurance Company (“TLIC”) for which special protection from public disclosure
7    and from use for any purpose other than prosecution of this litigation may be
8    warranted. Accordingly, Plaintiff and TLIC hereby stipulate to and petition the
9    Court to enter the following Stipulated Protective Order (“Order”). The parties
10   acknowledge that this Order does not confer blanket protections on all disclosures
11   or responses to discovery and that the protection it affords from public disclosure
12   and use extends only to the limited information or items that are entitled to
13   confidential treatment under the applicable legal principles. The parties further
14   acknowledge, as set forth in Section 12.3 (Filing Protected Material), below, that
15   this Protective Order does not entitle them to file confidential information under
16   seal; Local Civil Rule 79-5 and the Court’s Guide to Electronically Filing Under
17   Seal Documents in Civil Cases set forth the procedures that must be followed and
18   the standards that will be applied when a party seeks permission from the Court to
19   file material under seal.
20         There is a strong presumption that the public has a right of access to judicial
21   proceedings and records in civil cases. In connection with non-dispositive motions,
22   good cause must be shown to support a filing under seal. See Kamakana v. City
23   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
24   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
25   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999), and a specific showing of
26   good cause or compelling reasons with proper evidentiary support and legal
27   justification, must be made with respect to Protected Material that a party seeks to
28   file under seal. The parties’ mere designation of Disclosure or Discovery Material
                                                1
1    as CONFIDENTIAL or HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY
2    does not—without the submission of competent evidence by declaration
3    establishing that the material sought to be filed under seal qualifies as confidential,
4    privileged, or otherwise protectable—constitute good cause.
5          Further, if a party requests sealing related to a dispositive motion or trial,
6    then compelling reasons, not only good cause, for the sealing must be shown, and
7    the relief sought shall be narrowly tailored to serve the specific interest to be
8    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
9    2010). For each item or type of information, document, or thing sought to be filed
10   or introduced under seal in connection with a dispositive motion or trial, the party
11   seeking protection must articulate compelling reasons, supported by specific facts
12   and legal justification, for the requested sealing order. Again, competent evidence
13   supporting the application to file documents under seal must be provided by
14   declaration.
15         Any document that is not confidential, privileged, or otherwise protectable in
16   its entirety will not be filed under seal if the confidential portions can be redacted.
17   If documents can be redacted, then a redacted version for public viewing, omitting
18   only the confidential, privileged, or otherwise protectable portions of the document,
19   shall be filed. Any application that seeks to file documents under seal in their
20   entirety should include an explanation of why redaction is not feasible.
21   2.    DEFINITIONS
22         2.1      Acknowledgment: the “Acknowledgment and Agreement to be
23   Bound” form attached as Exhibit A to this Order.
24         2.2      Action: Michael K. Hamra, as trustee on behalf of the Sam F. Hamra,
25   Jr. and June S. Hamra Irrevocable Trust v. Transamerica Life Insurance Company,
26   a corporation, and Does 1-30, Case No. 2:18-06262-CAS-GJSx.
27         2.3      Challenging Party: A Party or Non-Party that challenges the
28   designation of information or items under this Order.
                                                 2
1          2.4    “CONFIDENTIAL” Information or Items: Proprietary or
2    commercially sensitive business and financial information, trade secrets, and
3    personally identifying information (2) which is not generally known or publicly
4    available and (3) which the Designating Party would not normally reveal to third
5    parties. It is the intent of the parties that information will not be designated as
6    confidential for tactical reasons and that nothing be so designated without a good
7    faith belief that it meets the definition set forth in this paragraph, and there is good
8    cause why it should not be part of the public record of this Action.
9          2.5    Counsel: Outside Counsel of Record and House Counsel (including
10   support staff).
11         2.6    Designating Party: A Party or Non-Party that designates information or
12   items that it produces or that are produced in disclosures or in response to discovery
13   as “CONFIDENTIAL” Or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
14   ONLY.”
15         2.7    Disclosure or Discovery Material: All items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced
18   or generated in disclosures or responses to discovery in this matter.
19         2.8    Expert: A person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action and who is not a past or current
22   employee of a Party or a current employee of a Party’s competitor and who, at the
23   time of retention, is not anticipated to become an employee of a Party or a
24   competitor of a Party. This definition includes a professional jury or trial
25   consultant retained in connection with this litigation.
26         2.9    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
27   Information or Items: Extremely sensitive “Confidential Information or Items,”
28
                                                 3
1    disclosure of which to another Party or Non-Party would create a substantial risk of
2    serious harm that could not be avoided by less restrictive means.
3          2.10 House Counsel: Attorneys who are employees for a Party. House
4    Counsel does not include Outside Counsel of Record or any other outside counsel.
5          2.11 Non-Party: Any natural person, partnership, corporation, association,
6    or other legal entity not named as a Party to this action.
7          2.12 Outside Counsel of Record: Attorneys who are not employees of a
8    party to this Action but are retained to represent or advise a party to this Action and
9    have appeared in this Action on behalf of that party or are affiliated with a law firm
10   that has appeared on behalf of that party (including support staff).
11         2.13 Party: Any party to this Action, including its House Counsel, officers,
12   directors, employees, consultants, and retained experts.
13         2.14 Producing Party: A Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.15 Professional Vendors: Persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.16 Protected Material: Any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’
21   EYES ONLY.”
22         2.17 Receiving Party: A Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24   3.    SCOPE
25         The protections conferred by this Order cover not only Protected Material (as
26   defined above), but also any information copied or excerpted from Protected
27   Material. Any use of Protected Material at trial shall be governed by the orders of
28   the trial judge. This Order does not govern the use of Protected Material at trial.
                                                4
1    4.    DURATION
2          Once a case proceeds to trial, information that was designated as
3    CONFIDENTIAL, HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY, or
4    maintained pursuant to this protective order, that is used or introduced as an exhibit
5    at trial becomes public and will be presumptively available to all members of the
6    public, including the press, unless compelling reasons supported by specific factual
7    findings to proceed otherwise are made to the trial judge in advance of the trial. See
8    Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
9    documents produced in discovery from “compelling reasons” standard when merits-
10   related documents are part of court record). Accordingly, the terms of this
11   protective order do not extend beyond the commencement of the trial.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate for
17   protection only those parts of material, documents, items or oral or written
18   communications that qualify so that other portions of the material, documents,
19   items or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order. To the extent it is practical to do so,
21   the Designating Party must do the same for information produced in some form
22   other than documentary and for any other tangible items.
23         Mass, indiscriminate or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper
25   purpose (e.g., to unnecessarily encumber the case development process or to
26   impose unnecessary expenses and burdens on other parties) may expose the
27   Designating Party to sanctions.
28
                                                5
1          If it comes to a Designating Party’s attention that information or items that it
2    designated for protection do not qualify for protection, that Designating Party must
3    promptly notify all other Parties that it is withdrawing the inapplicable designation
4    and reproduce that information without a “CONFIDENTIAL” or “HIGHLY
5    CONFIDENTIAL-ATTORNEYS’ EYES ONLY” designation.
6          5.2    Manner and Timing of Designations. Except as otherwise provided in
7    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
8    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
9    under this Order must be clearly so designated before the material is disclosed or
10   produced. Designation in conformity with this Order requires:
11                (a) for information in documentary form (e.g., paper or electronic
12   documents, but excluding transcripts of depositions or other pretrial or trial
13   proceedings), that the Producing Party affix at a minimum, the legend
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
15   ONLY,” to each page that contains protected material. If only a portion of the
16   material on a page qualifies for protection, the Producing Party also must clearly
17   identify the protected portion(s) (e.g., by making appropriate markings in the
18   margins).
19                A Party or Non-Party that makes original documents available for
20   inspection need not designate them for protection until after the inspecting Party
21   has indicated which documents it would like copied and produced. During the
22   inspection and before the designation, all of the material made available for
23   inspection shall be deemed “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
24   ONLY.” After the inspecting Party has identified the documents it wants copied
25   and produced, the Producing Party must determine which documents, or portions
26   thereof, qualify for protection under this Order. Then, before producing the
27   specified documents, the Producing Party must affix the legend
28   “CONFIDENTIAL’ or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
                                                6
1    ONLY” to each page that contains Protected Material. If only a portion of the
2    material on a page qualifies for protection, the Producing Party also must clearly
3    identify the protected portion(s) (e.g., by making appropriate markings in the
4    margins).
5                 (b) any Party may designate as Protected Material testimony given in a
6    deposition or in other pretrial or trial proceedings by informing the reporter during
7    the deposition or by sending a letter to all Outside Counsel of Record and to the
8    deposition reporter designating by page and line any portions of the transcript to be
9    so restricted, or the entire transcript if applicable, within thirty (30) days after
10   receiving the deposition transcript and specifying the level of protection being
11   asserted.
12         During this 30-day period, a transcript will be treated as if it had been
13   designated “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” in its
14   entirety unless otherwise agreed. After the expiration of that period, the transcript
15   shall be treated only as actually designated.
16         When deposition testimony is designated Protected Material by informing the
17   reporter during the deposition, the transcript containing Protected Material shall
18   have an obvious legend on the title page that the transcript contains Protected
19   Material, and the title page shall be followed by a list of all pages (including line
20   numbers) that have been designated as Protected Material and the level of
21   protection being asserted by the Designating Party. The Designating Party shall
22   inform the court reporter of these requirements.
23         Parties shall give the other parties notice if they reasonably expect a
24   deposition, hearing, or other proceeding to include Protected Material so that the
25   other parties can ensure that only authorized individuals who signed the
26   Acknowledgment are present at those proceedings. The use of a document as an
27   exhibit at a deposition shall not in any way affect its designation as
28
                                                  7
1    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
2    ONLY.”
3                 (c) for information produced in some form other than documentary and
4    for any other tangible items, that the Producing Party affix in a prominent place on
5    the exterior of the container or containers in which the information is stored the
6    legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’
7    EYES ONLY.” If only a portion or portions of the information warrants protection,
8    the Producing Party, to the extent practicable, shall identify the protected portion(s).
9          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive
11   the Designating Party’s right to secure protection under this Order for such
12   material. Upon timely correction of a designation, the Receiving Party must make
13   reasonable efforts to assure that the material is treated in accordance with the
14   provisions of this Order after the Designating Party reproduces the Protected
15   Material with appropriate “CONFIDENTIAL” designations.
16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time. Unless a prompt challenge to a
19   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
20   substantial unfairness, unnecessary economic burdens, or a significant disruption or
21   delay of the litigation, a Party does not waive its right to challenge a confidentiality
22   designation by electing not to mount a challenge promptly after the original
23   designation is disclosed.
24         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
25   resolution process under Local Rule 37-1. In conferring, the Challenging Party
26   must explain the basis for its belief that the confidentiality designation was not
27   proper and must give the Designating Party an opportunity to review the designated
28
                                                 8
1    material, to reconsider the circumstances, and, if no change in designation is
2    offered, to explain the basis for the chosen designation.
3          6.3    The burden of persuasion in any such challenge proceeding shall be on
4    the Designating Party. Frivolous designations or challenges, and those designations
5    or challenges made for an improper purpose (e.g., to harass or impose unnecessary
6    expenses and burdens on other parties) may expose the respective Designating
7    Party or Challenging Party to sanctions. Unless the Designating Party has waived
8    or withdrawn the confidentiality designation, all parties shall continue to afford the
9    material in question the level of protection to which it is entitled under the
10   Designating Party’s designation until the Court rules on the challenge.
11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1    Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under the
16   conditions described in this Order. When the Action has been terminated, a
17   Receiving Party must comply with the provisions of section 13 below (FINAL
18   DISPOSITION). Protected Material must be stored and maintained by a Receiving
19   Party at a location and in a secure manner that ensures that access is limited to the
20   persons authorized under this Order.
21         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
22   otherwise ordered by the Court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated
24   “CONFIDENTIAL” only to:
25                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
26   well as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28
                                                9
1                 (b) the Receiving Party, including officers, directors, and employees
2    (including House Counsel) of the Receiving Party to whom disclosure is reasonably
3    necessary for this Action;(c) the Designating Party, including officers, directors,
4    and employees (including House Counsel) of the Designating Party to whom
5    disclosure is reasonably necessary for this Action;
6                 (d) Experts (as defined in this Order) of the Receiving Party to whom
7    disclosure is reasonably necessary for this Action and who signed the
8    Acknowledgment;
9                 (e) the Court and its personnel;
10                (f) court reporters and their staff;
11                (g) professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action;
13                (h) the author or recipient of a document containing the information or
14   a custodian or other person who otherwise possessed or knew the information;
15                (i) during their depositions, witnesses, and attorneys for witnesses, in
16   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
17   party requests that the witness sign the Acknowledgment; and (2) they will not be
18   permitted to keep any confidential information unless they sign the
19   Acknowledgment, unless otherwise agreed by the Designating Party or ordered by
20   the Court; and
21                (j) any mediator or settlement officer, and their supporting personnel,
22   mutually agreed upon by any of the parties engaged in settlement discussions and
23   who have signed the Acknowledgment.
24         7.3    Disclosure of “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
25   ONLY Information or Items. Unless otherwise ordered by the Court or permitted
26   in writing by the Designating Party, a Receiving Party may disclose any
27   information or item designated “HIGHLY CONFIDENTIAL-ATTORNEYS’
28   EYES ONLY” only to:
                                                10
1                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
2    well as employees of said Outside Counsel of Record to whom it is reasonably
3    necessary to disclose the information for this Action;
4                 (b) Experts (as defined in this Order) of the Receiving Party to whom
5    disclosure is reasonably necessary for this Action and who have signed the
6    Acknowledgment;
7                 (c) the Designating Party, including officers, directors, and employees
8    (including House Counsel) of the Designating Party to whom disclosure is
9    reasonably necessary for this Action;
10                (d) the Court and its personnel;
11                (e) court reporters and their staff;
12                (f) professional jury or trial consultants, mock jurors, and Professional
13   Vendors to whom disclosure is reasonably necessary for this Action;
14                (g) the author or recipient of a document containing the information or
15   a custodian or other person who otherwise possessed or knew the information;
16                (h) during their depositions, witnesses, and attorneys for witnesses, in
17   the Action to whom disclosure is reasonably necessary provided the witness signs
18   the Acknowledgment; and
19                (i) any mediator or settlement officer, and their supporting personnel,
20   mutually agreed upon by any of the parties engaged in settlement discussions and
21   who have signed the Acknowledgment.
22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
23         PRODUCED IN OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
27   ONLY” that Party must:
28
                                                11
1          (a) promptly notify in writing the Designating Party. Such notification shall
2    include a copy of the subpoena or court order;
3          (b) promptly notify in writing the party who caused the subpoena or order to
4    issue in the other litigation that some or all of the material covered by the subpoena
5    or order is subject to this Protective Order. Such notification shall include a copy of
6    this Order; and
7          (c) cooperate with respect to all reasonable procedures sought to be pursued
8    by the Designating Party whose Protected Material may be affected.
9          If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this
11   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’
12   EYES ONLY” before a determination by the court from which the subpoena or
13   order issued, unless the Party has obtained the Designating Party’s permission. The
14   Designating Party shall bear the burden and expense of seeking protection in that
15   court of its confidential material and nothing in these provisions should be
16   construed as authorizing or encouraging a Receiving Party in this Action to disobey
17   a lawful directive from another court.
18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19         PRODUCED IN THIS LITIGATION
20         (a) The terms of this Order are applicable to information produced by a Non-
21   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
22   CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” Such information produced by
23   Non-Parties in connection with this litigation is protected by the remedies and relief
24   provided by this Order. Nothing in these provisions should be construed as
25   prohibiting a Non-Party from seeking additional protections.
26         (b) In the event that a Party is required, by a valid discovery request, to
27   produce a Non-Party’s confidential information in its possession, and the Party is
28
                                               12
1    subject to an agreement with the Non-Party not to produce the Non-Party’s
2    confidential information, then the Party shall:
3                 (1) promptly notify in writing the Requesting Party and the Non-Party
4    that some or all of the information requested is subject to a confidentiality
5    agreement with a Non-Party;
6                 (2) promptly provide the Non-Party with a copy of the Order in this
7    Action, the relevant discovery request(s), and a reasonably specific description of
8    the information requested; and
9                 (3) make the information requested available for inspection by the
10   Non-Party, if requested.
11         (c) If the Non-Party fails to seek a protective order from this court within
12   twenty-one (21) days of receiving the notice and accompanying information, the
13   Receiving Party may produce the Non-Party’s confidential information responsive
14   to the discovery request. If the Non-Party timely seeks a protective order, the
15   Receiving Party shall not produce any information in its possession or control that
16   is subject to the confidentiality agreement with the Non-Party before a
17   determination by the court. Absent a court order to the contrary, the Non-Party
18   shall bear the burden and expense of seeking protection in this court of its Protected
19   Material.
20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this
23   Order, the Receiving Party must immediately (a) notify in writing the Designating
24   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
25   unauthorized copies of the Protected Material, (c) inform the person or persons to
26   whom unauthorized disclosures were made of all the terms of this Order, and (d)
27   request such person or persons to execute the Acknowledgment.
28
                                                13
1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2          PROTECTED MATERIAL
3          When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other protection
5    (e.g., work product immunity), the obligations of the Receiving Parties are those set
6    forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
7    to modify whatever procedure may be established in an e-discovery order that
8    provides for production without prior privilege review. Pursuant to Federal Rule of
9    Evidence 502(d) and (e), the parties agree that the inadvertent or unintentional
10   disclosure by the Producing Party of material that is privileged or subject to other
11   protection shall not be deemed a waiver in whole or in part of the claim of privilege
12   or other protection, either as to the specific information disclosed or as to any other
13   information relating thereto on the same or related subject matter.
14         Upon learning of an inadvertent or unintentional disclosure of privileged
15   information (“I.D. Protected Material”), the Producing Party shall provide written
16   notice to the parties who have received the I.D. Protected Material, identifying the
17   I.D. Protected Material by Bates number and the privilege protection relied upon.
18   Within twenty business days of the date of that written notice, the Receiving Party
19   shall sequester, destroy or return the I.D. Protected Material so identified and all
20   copies thereof, and in the same time frame, shall sequester or destroy any notes or
21   other writings or recordings that copy, summarize, reflect, or discuss the content of
22   the documents or materials (collectively the “I.D.P.M. Notes”). Upon request of
23   the Producing Party, the Receiving Party shall provide written notice of any
24   sequestration or destruction of the I.D. Protected Material and I.D.P.M. Notes.
25   Other than in connection with proceedings contemplated by the last paragraph of
26   Section 11 of this Order, no use shall be made of I.D. Protected Material or
27   I.D.P.M. Notes during deposition or at trial and the Receiving Party, its employees,
28   Outside Counsel of Record and Experts shall not provide I.D. Protected Material to
                                               14
1    anyone who did not already have access to them prior to the request by the
2    Producing Party that they be returned.
3          If the Receiving Party intends to challenge the assertion of privilege, it must
4    provide written notice within this ten-day period, explaining the grounds for its
5    challenge. The Receiving Party shall initiate the dispute resolution process under
6    Local Rule 37.1 within ten (10) business days of the date of service of the
7    Receiving Party’s notice disputing a claim of inadvertent production.
8          If the Parties cannot resolve a challenge without court intervention, the
9    Receiving Party may file an appropriate challenge with the Court. Pending the
10   Court’s ruling, the party challenging the assertion of privilege shall continue to
11   sequester or segregate the I.D. Protected Material and I.D.P.M. Notes and shall not
12   make any use of such information. During this period, reasonable requests for
13   extensions of time by the Challenging party to engage in discovery (for example, to
14   take or defend depositions that may implicate the sequestered documents) shall not
15   be denied.
16   12.   MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Order, no Party waives any right it otherwise would have to object to disclosing or
21   producing any information or item on any ground not addressed in this Order.
22   Similarly, no Party waives any right to object on any ground to use in evidence of
23   any of the material covered by this Protective Order.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Local Civil Rule 79-5. Protected Material
26   may only be filed under seal pursuant to a court order authorizing the sealing of the
27   specific Protected Material at issue. If a Party seeks to file a motion to maintain
28   under seal Protected Material produced by another Party, the Producing Party must
                                               15
1    produce to that Party, within (7) days of a request to do so, two (2) copies of all
2    Protected Material the filing Party seeks to file under seal, one copy with all
3    CONFIDENTIAL information redacted and one copy with all CONFIDENTIAL
4    information highlighted. Upon filing the motion, the burden shall be on the
5    Producing Party to defend its designations and establish good cause why the
6    Protected Material should be filed under seal. If a Party’s request to file Protected
7    Material under seal is denied by the court, then the Receiving Party may file the
8    information in the public record unless otherwise instructed by the court.
9    13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in Section 4
11   (DURATION), within sixty (60) days of a written request by the Designating Party,
12   each Receiving Party must return all Protected Material to the Producing Party or
13   destroy such material. As used in this subdivision, “all Protected Material”
14   includes all copies, abstracts, compilations, summaries, and any other format
15   reproducing or capturing any of the Protected Material. Whether the Protected
16   Material is returned or destroyed, the Receiving Party must submit a written
17   certification to the Producing Party (and, if not the same person or entity, to the
18   Designating Party) by the 60 day deadline that (1) identifies (by category, where
19   appropriate) all the Protected Material that was returned or destroyed and (2)
20   affirms that the Receiving Party has not retained any copies, abstracts,
21   compilations, summaries or any other format reproducing or capturing any of the
22   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
23   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25   reports, attorney work product, and consultant and expert work product, even if
26   such materials contain Protected Material. Any such archival copies that contain or
27   constitute Protected Material remain subject to this Protective Order as set forth in
28   Section 4 (DURATION).
                                               16
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2    Dated: October 22, 2019                 THOMAS F.A. HETHERINGTON
                                              JARRETT E. GANER
 3                                            HUTSON B. SMELLEY
                                              ERIN E. BENNETT
 4
                                              McDOWELL HETHERINGTON LLP
 5
 6                                            By: /s/ Hutson B. Smelley
                                                  HUTSON B. SMELLEY
 7
                                                 - and -
 8
                                              HINSHAW & CULBERTSON LLP
 9
10                                           Attorneys for Defendant Transamerica Life
                                             Insurance Company
11
     Dated: October 22, 2019                 MICHAEL J. COLLINS
12                                           MAXWELL D. HERMAN
13                                           BREWER, ATTORNEYS &
                                             COUNSELORS
14
                                             By:      /s/
15                                                   Maxwell D. Herman
16                                               -      and -
17                                           LAW OFFICES OF ZAREH J. SINANYAN
18
                                             Attorneys for Plaintiff
19
20
21                                  ECF ATTESTATION
22         I, Hutson B. Smelley, in accordance with Local Rule 5-4.3.4, attest that all
23   other signatories listed, and on whose behalf this filing is submitted, concur in the
24   filing’s content and have authorized the filing.
25
26 Dated: October 22, 2019                      /s/ Huston B. Smelley
                                                Hutson B. Smelley
27
28
                                               17
1
2
          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
3
4
     DATED: December 2, 2019
5
6                              ___________________________________
7                              GAIL J. STANDISH
                               UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 18
1                             EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
2
3    I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on __________ [date] in the case of Michael K. Hamra, as trustee on behalf of the
8    Sam F. Hamra, Jr. and June S. Hamra Irrevocable Trust v. Transamerica Life
9    Insurance Company, Case No. 2:18-06262-CAS-GJSx. I agree to comply with and
10   to be bound by all the terms of this Stipulated Protective Order and I understand
11   and acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose in
13   any manner any information or item that is subject to this Stipulated Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Stipulated Protective Order. I further agree to submit to the jurisdiction of the
16   United States District Court for the Central District of California for enforcing the
17   terms of this Stipulated Protective Order, even if such enforcement proceedings
18   occur after termination of this action. I hereby appoint
19   __________________________ [print or type full name] of
20   _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                               19
